Case 2:21-cv-03909-SB-JEM Document 53 Filed 07/27/21 Page 1 of 3 Page ID #:1005


    JS-6
Case 2:21-cv-03909-SB-JEM Document 53 Filed 07/27/21 Page 2 of 3 Page ID #:1006




 OSC 1-2. Given the apparent absence of subject matter jurisdiction, Defendant
 was ordered to show cause why this matter should not be remanded to state court.
 Id. at 2.

         According to Defendant, there is federal question jurisdiction because
 its counterclaim contains allegations that Plaintiff Cathay Bank’s “act” of
 recording a patent interest with the U.S. Patent and Trademark Office
 constituted “unfair competition.” Def. Response 1. Defendant also notes
 that its counterclaim requests, as a remedy, that the PTO be directed to
 remove or cancel that recording from its records. Id. at 1-2. Finally,
 Defendant contends that, at the very least, the Court should retain
 jurisdiction because “the Federal policy in regulating what gets recorded at
 the PTO Recording Office” is significant. Id. at 4. In response, Plaintiff
 states that “none of the claims alleged in the [counterclaim] appear to be
 created by federal patent law” and that Defendant “does not identify any
 substantial question of federal patent law upon which its supposed right to
 relief depends.” Pltf. Response 3.

        The Court is not persuaded that there is subject matter jurisdiction. In
 the patent-law context, the Court’s jurisdiction extends “only to those cases
 in which a well-pleaded complaint establishes either that federal patent law
 creates the cause of action or that the plaintiff’s right to relief necessarily
 depends on resolution of a substantial question of federal patent law, in that
 patent law is a necessary element of one of the well-pleaded claims.”
 Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 809 (1988).
 Here, all the so-called patent claims purportedly giving rise to jurisdiction
 are state-law claims appearing to implicate questions arising under state law
 exclusively. Dkt. No. 20 (First Amended Counterclaim) ¶¶ 23-46. Though
 the counterclaim alleges that Plaintiff acted improperly by “fil[ing] with the
 USPTO, an expired, null, void and/or fraudulent security interest,” id. ¶ 13,
 the purported wrongfulness of that action turns on whether the interest was
 expired, null, void, or fraudulent by operation of state law. Defendant
 attempts to identify various federal-law issues—e.g., “the prerequisites to
 record” at the PTO—but there is no indication that these questions are
 “actually disputed and substantial” within this case (or even necessary to the
 case’s resolution) sufficient to warrant this Court’s exercise jurisdiction over
 otherwise purely state-law claims. Cummings v. Cenergy Int’l Servs., LLC,
 258 F. Supp. 3d 1097, 1106 (E.D. Cal. 2017) (quoting Grable & Sons Metal
 Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005)).


 CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                             2
Case 2:21-cv-03909-SB-JEM Document 53 Filed 07/27/21 Page 3 of 3 Page ID #:1007




         To be sure, interests in patents are often recorded with the PTO, and
 the resolution of this case could result in the PTO’s records changing to
 reflect who possesses interests in the relevant patents. But that alone cannot
 transform every dispute over those interests into a federal case. If that were
 true, it would eliminate the general rule that “the question of who owns
 patent rights, and on what terms, typically is a question exclusively for state
 courts and not one arising under United States patent laws.” Int’l Nutrition
 Co. v. Horphag Rsch. Ltd., 257 F.3d 1324, 1329 (Fed. Cir. 2001).
 At bottom, Defendant has offered no persuasive authority or explanation
 showing that this case implicates the Court’s jurisdiction over patent cases.
 Rather, the claims that served as the bases for removal arise under state
 statutes and turn solely on questions of state law.

       For these reasons, the Court appears to lack subject matter jurisdiction
 and so the case is REMANDED.




 CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                             3
